Citation Nr: 1626092	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-35 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to increased special monthly compensation (SMC) under 38 U.S.C.A. § 1114(r)(1) and/or § 1114(r)(2). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from January 1952 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In April 2016, the Veteran and his son testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Private Medical Records

First, the Veteran testified at the Board hearing that he has had ongoing treatment at University Hospital, a private facility.  See Board Hr'g Tr. 14.  Because those records are relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

VA Medical Records

Second, the Veteran testified that he has had further treatment at VA's Eastern Colorado Health Care System.  See Board Hr'g Tr. 21.  Because those VA records are sufficiently identified, they should be associated with his claims file.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

VA Examination

Finally, the Veteran's last VA examination was conducted in May 2012.  The Veteran testified at his Board hearing that his condition had worsened in the last couple of years.  See Board Hr'g Tr. 19, 21.  He has submitted some medical records from his doctors showing the state of his condition during the intervening time period, but those record are not currently adequate to fully evaluate the severity of his disability in the context of his claim for SMC at the § 1114(r)(1) and § 1114(r)(2) rates.  Thus, a remand is also necessary to arrange for a new VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v.  Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claim, to specifically include treatment with University Hospital.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain updated treatment records at VA's Eastern Colorado Health Care System dated from March 2016 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Afford the Veteran the necessary VA examination(s)  to determine the severity and resulting limitations of his service-connected disabilities (which include post-surgical diarrhea with fecal incontinence; status post gastrectomy, hiatal hernia, and vagotomy; thoracolumbar scoliosis; left leg peripheral neuropathy; right leg peripheral neuropathy; post-surgical diarrhea; bilateral cataracts with aphakia; diabetes; hypertension; bilateral hearing loss; onychomycosis; and erectile dysfunction).  

This examination should address whether the Veteran has suffered, as a result of service-connected disability:

 the anatomical loss or loss of use of both hands; 
 the anatomical loss or loss of use of both arms at a level, or with complications, preventing natural elbow action with prostheses in place; 
 the anatomical loss or loss of use of both legs at a level, or with complications, preventing natural knee action with prostheses in place;
 the anatomical loss or loss of use of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prostheses in place;
 the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances;
 the anatomical loss of one arm and one leg so near the shoulder and hip as to prevent the use of prosthetic appliances;
 the anatomical loss of both eyes;
 blindness in both eyes requiring aid and attendance;
 blindness in both eyes having only light perception;
 total blindness with 5/200 visual acuity or less;
 bilateral deafness; and/or
 total deafness in one ear

The examiner should also address whether the Veteran is in need of personal health-care services provided on a daily basis in the home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  

For purposes of answer this question, the examiner is asked to consider "personal health-care services" to include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A "licensed health-care professional" includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof.  This may also include an unlicensed person performing personal health-care services who is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice. 

Any opinion expressed should be accompanied by supporting rationale.   

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  This adjudication should specifically address whether the Veteran is entitled to SMC under § 1114(m), § 1114(n), 
§ 1114(o), and § 1114(p).  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




